Citation Nr: 0423783	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-15 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for service-connected low 
back strain, evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1994 to September 1996.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board) on appeal of a 
January 2002 rating decision of the Regional Office (RO) 
located in Togus, Maine.  The RO, in pertinent part, denied 
entitlement to an increased rating for low back strain, 
evaluated as 20 percent disabling.  

Due to her relocation, jurisdiction of the veteran's claim 
has been assumed by the RO in Muskogee, Oklahoma.

The veteran's sworn testimony was obtained at a video 
conference conducted by the undersigned Veterans Law Judge in 
Washington, D. C. with the veteran at the VA RO in April 2004 
(Video Board hearing).  A transcript of this hearing is on 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.   


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) codified at 38 U.S.C. §§ 5109B, 7112.  


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter compliant with Quartuccio, 
supra, in February 2004.

The veteran was last afforded a VA orthopedic examination in 
December 2002, at which time her low back strain was found to 
include no muscle spasm, no weakness, no tenderness and no 
muscle atrophy.  Since then, she asserts that she has 
experienced an increase in low back symptomatology, including 
muscle spasm, increased pain, and overall decreased 
functional impairment.  The transcript of the veteran's Video 
Conference hearing, conducted in April, 2004, includes her 
representative's request that she be provided another VA 
orthopedic examination.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that contemporaneous VA medical examinations must be 
provided in order to fulfill the duty to assist where either 
the veteran claims an increase in symptomatology of service-
connected disability since the time of the last examination, 
or the available evidence is too old to adequately evaluate 
the current state of the condition.  See Olson v. Principi, 3 
Vet. App. 480, 482 (1992).  Given the above, a more recent VA 
orthopedic examination is warranted.  

In finding that a VA examination is indicated, the Board 
notes that 38 C.F.R. § 4.2 states that "[i]t is the 
responsibility of the rating specialist to interpret reports 
of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present."  

Furthermore, 38 C.F.R. § 4.10 provides that "[t]he basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment."  

In addition, 38 C.F.R. § 4.13 provides: "When any change in 
evaluation is to be made, the rating agency should assure 
itself that there has been an actual change in the 
conditions, for better or worse, and not merely a difference 
in thoroughness of the examination or in use of descriptive 
terms."  

Moreover, any examination of musculoskeletal disability done 
for rating purposes must include certain findings and 
conclusions that have heretofore been overlooked on VA 
examination.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the CAVC pointed out that such examinations must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45.  Id.  Additionally, because at least one of 
the Diagnostic Codes that might be used to rate the veteran's 
service-connected low back strain is cast in terms of 
limitation of motion, any examination for rating purposes 
must express the degree of additional range of motion loss 
due to pain on use, incoordination, weakness, fatigability, 
or pain during flare-ups.  Id.  

Regarding the issue of an increased evaluation for low back 
strain, the Board notes that the criteria for evaluating this 
disorder were changed effective September 26, 2003.  See 68 
Fed. Reg. 51454- 51458 (Aug. 27, 2003).  The new rating 
criteria are now codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (These diagnostic codes use a "General Rating 
Formula" except for intervertebral disc syndrome which, if 
appropriate, can be rated under its own formula evaluating 
"incapacitating episodes").  A review of the claims file 
indicates that while the veteran was informed of the changed 
criteria effective September 26, 2003, in the February 2004 
supplemental statement of the case (SSOC), she has not been 
advised of the revised criteria which became effective 
September 23, 2002.  The Board must remand the claim so that 
such action can be completed.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should obtain from the 
Social Security Administration (SSA) 
records relevant to the veteran's recent 
application for SSA benefits, to include 
medical records relied upon concerning 
any such claim.  

4.  The VBA AMC should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other available 
appropriate orthopedic medical 
specialist, who has carefully reviewed 
the veteran's documented service and 
post-service medical history, for the 
purpose of ascertaining the current 
nature and extent of severity of her 
service-connected low back strain.  

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), copies of the 
previous revised criteria effective in 
2002 and 2003, and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  All opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  The examiner is 
requested to answer the following medical 
questions:

Does the veteran's service-connected low 
back strain presently include significant 
clinical findings on X-ray examination, 
muscle spasm, muscle atrophy, tenderness 
to palpation, and weakness of the low 
back.  Additionally, describe the 
severity of functional impairment due 
exclusively to service-connected low back 
strain, apart from any non-service-
connected or purely subjective 
symptomatology, in terms of impairment of 
day-to-day functioning.  

The examiner is also requested to respond 
to the following:

(a) Does the service-connected low back 
strain disability cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected low 
back strain disability, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.

(c) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected low 
back strain disability, and if such 
overlap exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected disability.  

If the functional impairment created by 
the nonservice-connected problem(s) 
cannot be dissociated, the examiner 
should so indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an evaluation in excess of 20 percent for 
low back strain, with consideration of 
both the former and revised criteria for 
rating spinal disabilities.  

If the benefit requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of her 
claim of entitlement to an increased evaluation for her low 
back strain, and may result in a denial.  38 C.F.R. § 3.655 
(2003).  



	                  
_________________________________________________
	RONALD R. BOSCH  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


